 

Exhibit 10.3

 

ADDENDUM #1 FOR RELATED SERVICES TO THE AGREEMENT

 

This ADDENDUM #1 FOR RELATED SERVICES TO THE AGREEMENT (the “Addendum”) is
effective this 20th day of July 2020 (“Addendum Effective Date”) by and between
Mateon Therapeutics INC., a Delaware corporation with its principal office at
29397 Agoura Rd., Suite 107, Agoura Hills, CA 91301, USA (“Mateon”) and
IMPATIENS N.V. acting under the trade name myTomorrows, a company formed and
registered under the laws of the Netherlands, and located at Anthony Fokkerweg
61, 1059 CP, Amsterdam, The Netherlands (“Impatients”) will be incorporated into
the Expanded Access Program (EAP) Master Services Agreement between Mateon and
Impatients dated 30th May 2020 (the “Agreement”). Capitalized terms used in this
Statement of Work will have the same meaning as set forth in the Agreement.

 

In addition to the EAP services that follow from the Agreement, Mateon wishes to
hereby separately engage Impatients for the provision of the following Services
(as defined below):

 

  1. Services.

 

Impatients shall, at its sole discretion, support Mateon with the application
process for a clinical trial of the Product in the United Kingdom (“Services”).
The Services shall include:

 

  ● Regulatory writing support   ● Submission support

 

  2. Fees.

 

Impatients shall provide the Services under this Addendum free of charge.

 



MATEON THERAPEUTICS, INC.   IMPATIENTS N.V. acting under the trade name
myTomorrows                     By: /s/ Vuong Trieu   By: /s/ Pieter Erik de
Ridders Print Name: Vuong Trieu   Print Name: Pieter Erik de Ridders Title:
General Counsel   Title: General Counsel Date: 24 July 2020   Date: 23 July 2020

 



 

Addendum #1 For Related Services to the Agreement between Mateon & Impatients
(MyTomorrows)

 

  Page 1 | 1

 